PER CURIAM:
Corey Brown appeals the district court’s order denying his 18' U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Brown’s motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Brown, No. 4:00-cr-00005-H-1 (E.D.N.C. filed Jan. 22, 2009; entered Jan. 23, 2009). See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.